Peters, C. J.
This claim surely falls within the class of cases where a plaintiff is debarred from recovering for an injury because he has contributed in causing the injury by his own unjustifiable and foolhardy conduct, although the defendant may also have been guilty in some degree of a prior act of negligence co-operating with his in producing the result. Aird it is not so clear that defendants were themselves guilty of any negligence which assisted in causing the injury in the present case. The plaintiff’s own narrative explains unfavorably to himself the cause of his accident and injury.
He was at work in a manufacturing establishment as an attic boy, so-called, although thirty years old, and a man apparently of a fair intelligence for one in his situation in life, who had had several years of experience in and about the defendant’s mills, He was engaged in the management of a freight elevator, and had been in the same employment for some time before, and had gained a familiarity with the general working and business of the mill. His duties were, with the assistance of an associate employee, to load in the upper stories of the building the products of the mill upon a truck, wheeling them to the elevator and taking them down to a story below and thence wheeling them to other sections of the mill to be left in other hands.
On the day he got hurt, after the truck, heavily loaded with freight, was got upon the floor of the elevator-carriage, he undertook by shipping the elevator, that is by putting the machinery in gear which controlled its movement, to start the carriage with the load downwards when after repeated attempts he found that the elevator, or more strictly the carriage of the elevator, would not move. He perceived, he thought, that the chain which runs over the drum in the pit of the elevator was loosened from its place, and supposed that the carriage had dropped from its ordinary holdings and had become suspended by the dogs dropping into the clevis or rack, an arrangement attached to all elevators by which they may *225be caught up in case of the ordinary attachments giving away. It turned out, however, that the carriage was held by a bolt or nut projecting through the floor of the carriage and impinging against the wall of the elevator where it was held fast in close quarters.
At this point was the mistake of the plaintiff committed. He must have known that there was some serious trouble with the elevator somewhere. The fact that the floor or platform of the carriage was on one side four or five inches higher from the floor of the room than on the other side should have been evidence to him that he did not know what the trouble was. In any view of the situation he should have given notice to some of the machinists or carpenters about the mills who were there as emergency men for the purpose of making any repairs that might be needed in any of the departments of the mill. And the plaintifE was aware of the fact and knew that he could and should call upon them to help him out of the dilemma. They were skilled persons who would almost at a glance have ascertained the real trouble, for it is testified that all the parts of the elevator were so open and exposed to view as to be readily seen by any one having any knowledge of such structures, while the plaintiff had not knowledge enough to see what the trouble was or competency to apply any remedy. He had never been called upon for any such services as he undertook to perform in this instance, and he should have known that he was violating the unwritten law of the mill in making the attempt which resulted so injuriously to him. He most inconsiderately proceeded to the pit of the elevator, taking his associate employee with him, the latter being ■ too wary however to expose himself to danger, and, finding the chain off the drum, he jerked it several times to throw it back in place, when down came the heavily loaded carriage striking and badly mutilating his hand with which he was holding onto the frame work of the elevator' below, the hand being so exposed as to be sure to be caught by the descending carriage if it came down. There was not a prudent step in his conduct from beginning to end. He could voluntarily take such hazardous risks for himself, but not for the defendant company. There are quite a number of cases in this state directly or indirectly supporting our *226decision in the present case, one or two of which only need be cited. Conley v. Am. Ex. Co., 87 Maine, 352. Very like the case cited is that of Cunningham v. Merrimac Paper Co., 163 Mass. 89, where the court lays great stress on the fact that the plaintiff failed to give his superiors notice of the defect complained of when he might have done so, thereby casting all the responsibility on them and avoiding it himself. Wormell v. Maine Central R. R., 79 Maine, 397, has become a standard authority in this class of cases. Walker v. Redington Lumb. Co., 86 Maine, 191. See, also, Degnan v. Jordan, 164 Mass. 84, a case that cannot be distinguished from the present, where the plaintiff failed to recover for the same reason that the plaintiff fails here.

Exceptions overruled.